OPINION
Plaintiff-Appellant, State of Ohio ("State"), appeals from the trial court's judgment entered March 2, 1999, dismissing, over the State's objection, the charge that Defendant-Appellee, James Todd Edwards, operated a motor vehicle "left of center" in violation of R.C. 4511.25. The State assigns the following as error:
                          ASSIGNMENT OF ERROR:  THE TRIAL COURT ABUSED ITS DISCRETION IN DISMISSING A TRAFFIC COMPLAINT AGAINST THE DEFENDANT OVER THE OBJECTION OF PROSECUTION.
On August 19, 1999, the State filed its appellate brief. However, that appellate brief fails to comply with the dictates of App.R. 16 and this Court's Loc.App.R. 9. App.R. 16(A) requires that the brief of appellant contain "[a] statement of the assignments of error presented for review, with reference to the place in the record where each error is reflected." The rule further requires the brief of appellant to set forth "[a] statement of the issues presented for review, with references to the assignments of error to which each issue relates." Loc.App.R. 9 requires the brief of appellant contain a clear copy of the judgment entry appealed from. The State, as the appellant in this case, has failed to comply with these rules. Loc.App.R. 5(C) provides an appeal may be dismissed for want of prosecution if the appellant fails to comply with the provisions of App.R. 16 or Loc.App.R. 9. At the oral argument of this matter, the State could offer this Court no explanation for its failure to comply with App.R. 16 and Loc.App.R. 9. Accordingly, we hereby dismiss the within appeal for want of prosecution.
EDWARDS, P.J. and MILLIGAN, V.J. CONCUR.